Title: From George Washington to John Fowles, 21 November 1780
From: Washington, George
To: Fowles, John


                        
                            Sir
                            Head Quarters Novr 21. 1780
                        
                        I have recd your Letter of this Morng & I hope the Horses under your charge have been removed out of
                            the way of danger.
                        You will be pleased to keep a vigilant look out and give me the earliest information of any movemt that may
                            be made by the Enemy. A party of Col. Moylans Dragoons are ordered to Crane, to communicate the intelligence. I am
                            sir Your Most Obedt Servt.
                        